          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 1 of 18




1    SANDEEP SETH (SBN 195914)
     ss@sethlaw.com
2    SETH LAW OFFICES
     Two Allen Center
3
     1200 Smith Street, Suite 1600
4    Houston, Texas 77002
     Telephone No.: (713) 244-5017
5    Facsimile No.: (713) 244-5018
6
     ROBERT J. YORIO (SBN 93178)
7    yorio@carrferrell.com
     STACEY M. TAM (SBN 292982)
8    stam@carrferrell.com
9    CARR & FERRELL LLP
     120 Constitution Drive
10   Menlo Park, California 94025
     Telephone No.: (650) 812-3400
11   Facsimile No.: (650) 812-3444
12
     Attorneys for Defendant and Counterclaimant
13   SENTIUS INTERNATIONAL, LLC
14
15                                  UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA
17   ZOHO CORPORATION,                             CASE NO. 4:19-cv-00001-YGR
18                    Plaintiff,                   DEFENDANT SENTIUS INTERNATIONAL
19          v.                                     LLC’S ANSWER TO FIRST AMENDED
                                                   COMPLAINT FOR DECLARATORY
20   SENTIUS INTERNATIONAL, LLC                    JUDGMENT AND COUNTERCLAIMS
21                    Defendant.                   DEMAND FOR JURY TRIAL
22
     SENTIUS INTERNATIONAL, LLC,
23
                      Counterclaimant,
24          v.
25
     ZOHO CORPORATION and ZOHO
26   CORPORATION PVT., LTD.
27                    Counter-Defendants.
28

                                                   1
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
           Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 2 of 18




1            Defendant SENTIUS INTERNATIONAL, LLC (“Sentius”) hereby responds to the First

2    Amended Complaint of Plaintiff ZOHO CORPORATION (“Zoho” or “Zoho California”) as

3    follows:

4                                            NATURE OF ACTION

5            1.      Sentius admits that Zoho California seeks a declaratory judgment of non-infringement

6    of U.S. Patent Nos. 7,672,985 (“’985 patent”) and RE43,633 (“’633 patent”) collectively “the patents-

7    in-suit”) in this action.

8            2.      Sentius admits that it has contacted Zoho and asserted that the spell check feature in

9    three of Zoho’s products (Zoho Mail, Zoho Docs and Zoho Recruit) (collectively “accused Zoho

10   products”) infringe the patents-in-suit. Except as so admitted, Sentius denies the remaining

11   allegations in Paragraph 2 of the First Amended Complaint.

12                                                   PARTIES

13           3.      Sentius admits that Plaintiff Zoho California is a corporation organized and existing

14   under the laws of California with a principal place of business in the Northern District of California.

15           4.      Sentius admits that it is a limited liability company organized and existing under the

16   laws of Virginia with its principal place of business at 8300 Greensboro Drive, Suite 800, McLean,

17   VA, 22102.

18                                       JURIDICTION AND VENUE

19           5.      Sentius admits that the patents-in-suit read on the accused Zoho products, and that a

20   controversy exists between Sentius and Zoho California on that issue. Except as so admitted, Sentius

21   denies the remaining allegations in Paragraph 5 of the First Amended Complaint.

22           6.      Sentius admits that this Court has subject matter jurisdiction over this action.

23           7.      Sentius admits that it filed a lawsuit in this District against Microsoft Corporation for

24   alleged infringement of the patents-in-suit, and that it prosecuted that action through claim

25   construction hearing and rulings on dispositive motions and Daubert motions, and that it engaged

26   counsel in California to assist it with that litigation which was resolved by settlement. Sentius further

27   admits that one of its representatives traveled to this District in connection with the Microsoft action.

28   Except as so admitted, Sentius denies the remaining allegations in Paragraph 7 of the First Amended


                                                          2
                DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
                  FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
           Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 3 of 18




1    Complaint.

2           8.      Sentius admits that it has had communications with a number of companies and

3    businesses located in California with respect to the patents-in-suit and licensing obligations. Sentius

4    further admits that it has engaged California counsel with an office in this District for representation

5    with respect to the patents-in-suit and that a representative for Sentius has traveled to this District to

6    meet with one company to discuss a license thereto. Sentius further admits that it has exchanged

7    communications with Zoho California and that some of those communications detail the manner in

8    which Zoho California infringes that patent-in-suit. Except as so admitted, Sentius denies the

9    remaining allegations in Paragraph 8 of the First Amended Complaint.

10          9.      Sentius admits the allegations in Paragraph 9 of the First Amended Complaint.

11          10.     Denied.

12          11.     Denied.

13                                      INTRADISRICT ASSIGNMENT

14          12.     Admitted.

15                                          BACKGROUND FACTS

16          13.     Admitted that Sentius sent correspondence to Zoho California in 2015 regarding

17      claims of infringement by certain Zoho products and that Zoho sent a response to that

18      correspondence. Except as so admitted, Sentius denies the remaining allegations in Paragraph 13

19      of the First Amended Complaint.

20          14.     Admitted.

21          15.     Admitted.

22                                        FIRST CLAIM FOR RELIEF

23                    (Declaratory Judgement of Non-Infringement of the ’985 Patent)

24          16.     Sentius repeats and realleges its responses to each and every allegation contained in the

25   preceding paragraphs above as if fully set forth herein.

26          17.     Admitted.

27          18.     Admitted.

28          19.     Denied.


                                                          3
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 4 of 18




1           20.     Admitted.

2           21.     Sentius admits that Zoho California seeks a declaration that the claims of the ’985 patent

3    are not infringed. Except as so admitted, Sentius denies the remaining allegations of Paragraph 21 of

4    the First Amended Complaint.

5                                      SECOND CLAIM FOR RELIEF

6                    (Declaratory Judgement of Non-Infringement of the ’633 Patent)

7           22.      Sentius repeats and realleges each and every allegation contained in the preceding

8           paragraphs above as if fully set forth herein.

9           23.     Admitted.

10          24.     Admitted.

11          25.     Denied.

12          26.     Admitted.

13          27.     Sentius admits that Zoho California seeks a declaration that the claims of the ’633

14   patent are not infringed. Except as so admitted, Sentius denies the remaining allegations of Paragraph

15   27 of the First Amended Complaint.

16          28.     Sentius denies each and every other allegation in the First Amended Complaint not

17   previously admitted, controverted or denied.

18
19
20
21
22
23
24
25
26
27
28

                                                         4
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
           Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 5 of 18




1                                              COUNTERCLAIMS

2           1.        This is a Counterclaim for patent infringement arising under the Patent Laws of the

3    United States of America, 35 U.S.C. § 1 et seq. in which Defendant and Counterclaimant Sentius

4    International, LLC (“Sentius” or “Counterclaimant”) brings this patent infringement action against

5    Counter-Defendants Zoho Corporation (“Zoho California”) and Zoho Corporation Pvt, Ltd. (“Zoho

6    India”) and alleges as follows:

7                                           NATURE OF THE ACTION

8           2.        This is an action for patent infringement which arises under the Patent Laws of the

9    United States, Title 35 United States Code (“U.S.C.”) 35 U.S.C. §§ 1 et seq., including 35 U.S.C.

10   §§ 271, 281, 283, 284, and 285, to prevent Counter-Defendants from infringing and profiting without

11   authorization and consent from Sentius by their use of the technology covered by U.S. Patent No.

12   RE43,633 (the “‘633 Patent”, attached hereto as Exhibit “A”) and U.S. Patent No. 7,672,985 (the

13   “’985 Patent”, attached hereto as Exhibit B”) and to recover damages, attorney’s fees, and costs

14   pursuant thereto.

15                                               THE PARTIES

16          3.        Plaintiff and Counterclaimant Sentius is a limited liability company duly organized

17   and existing under the laws of Virginia with its principal place of business at 8300 Greensboro Drive,

18   Suite 800, McLean, VA, 22102.

19          4.        Zoho is a corporation organized and existing under the laws of California with a

20   principal place of business in the Northern District of California.

21          5.        On information and belief, Zoho India is an Indian registered limited liability company

22   with its principal place of business located in Estancia IT Park, Vallancherry Village, Chengalpattu

23   Taluk, Kanchipuram District, 603 202 India.

24                                       JURISDICTION AND VENUE

25          6.        The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

26   §§1331 and 1338(a) because the action arises under the Patent Laws of the United States, 35 U.S.C.

27   §§ 271 et seq.

28          7.        Court has personal jurisdiction over Counter-Defendants because, among other


                                                          5
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
           Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 6 of 18




1    reasons, Zoho India has established minimum contacts with the state of California and Zoho

2    California resides in this District.

3            8.      Venue is proper in this District under 28 U.S.C. § 1400(b). Zoho India is a foreign

4    corporation. A substantial part of the infringement alleged in this Counterclaim has occurred and is

5    occurring in this district, including the marketing, selling, and offering for sale of infringing products.

6    Zoho California is a California corporation with its principal place of business in this District.

7                                   COUNTERDEFENDANTS’ PRODUCTS

8            9.      The Accused Products include Zoho Mail, Zoho Recruit and Zoho Docs including

9    applications such as Zoho Writer which are made, used, sold or offered for sale within the United

10   States or imported into the United States. The Accused Products infringe at least claims 17, 18, 62,

11   101 and 146 of the ‘633 patent and claims 1 and 11 of the ‘985 patent.

12           10.     The Accused Products include either a “red squiggly” (such as in Zoho Docs including

13   Zoho Writer) or a “yellow highlight” (such as in Zoho Mail and Zoho Recruit) spell check feature

14   that marks misspelled words in a document and respectively links each misspelled word to at least

15   one suggested spelling for the misspelled word contained in a spell check dictionary. The accused

16   functionality displays an image of the document text (with each misspelled word marked), allows a

17   user to to provide an input to indicate a misspelled word for which the user wishes to see the

18   suggested spelling corrections, and retrieves the suggested spelling for that misspelled words and

19   displays the suggested spelling near the misspelled word.

20           11.     Upon information and belief, the Accused Products operate in an Accused System that

21   includes (1) Zoho Servers from which the Accused Products are downloaded to client computers; and

22   (2) Zoho spell check servers that use spell check dictionaries that represent the latest content of a

23   master term database and are transmitted to the Zoho spell check servers for local use in supplying

24   the suggested spelling corrections.

25                                                COUNT ONE

26                                 INFRINGEMENT OF THE ‘633 PATENT

27           12.     On September 4, 2012, the United States Patent and Trademark Office (“USPTO”)

28   duly and legally reissued the ‘633 patent, entitled “System and Method for Linking Streams of


                                                          6
              DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
                FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
           Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 7 of 18




1    Multimedia Data to Reference Material for Display” (the “’633 Patent.”). A true and correct copy of

2    the '633 patent is attached hereto as Exhibit A.

3            13.     Sentius is the owner of the ‘633 patent, having received all right, title and interest in

4    and to the ‘633 patent from the previous assignee of record. Sentius possesses all substantive rights in

5    and to the patent, including the sole and exclusive right to prosecute this action and enforce the ‘633

6    patent against infringers, and to collect damages for all relevant times.

7            14.     Counter-Defendants have infringed at least claims 17, 18, 62, 101 and 146 of the '633

8    patent by its manufacture, use, sale, importation, and/or offer for sale of Zoho Mail, Zoho Recruit and

9    Zoho Docs web-based software including applications such as Zoho Writer in the manner described

10   herein and by encouraging others to use, offer for sale or sell such products in the United States or

11   from within the United States. Counter-Defendants are liable for infringement of the '633 patent

12   pursuant to 35 U.S.C. § 271.

13           15.     For example, claim 17 covers “A system for linking textual source material to external

14   reference material for display.” On information and belief, Counter-Defendants Zoho Mail, Zoho

15   Recruit and Zoho Docs software includes Zoho Writer spell-check and other proofreading features

16   automatic correction features which link textual source material to external reference material and has

17   performed it using a method of storing pointers in look-up table entries for the starting and ending

18   position addresses for misspelled words or grammatically incorrect words. For example, the pointers

19   link the misspelled words to the spell check dictionary which is an external reference material having

20   correctly spelled replacements for the misspelled words. For example, the misspelled words are

21   identified by highlighting in yellow or with a red squiggly underline.

22           16.     Claim 17 then recites “means for determining a beginning position address of textual

23   source material stored in an electronic database.” On information and belief, Zoho Docs, Zoho Mail

24   and Zoho Recruit offer a document editor which assigns a zero position address to the first character

25   of the document text. For example, the document editor is equipped with a parser which identifies the

26   text as discrete character strings.

27           17.     Claim 17 then recites “means for cutting the textual source material into a plurality of

28   discrete pieces.” On information and belief, the document editor such as provided by the


                                                          7
              DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
                FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
           Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 8 of 18




1    aforementioned application parses the document to cut the text into individual words and phrases.

2    These words or phrases are identified as discrete character strings.

3           18.     Claim 17 then recites “means for determining starting point addresses and ending

4    point addresses of the plurality of discrete pieces based upon the beginning position address.” On

5    information and belief, the document editor such as provided by the Zoho Writer application

6    identifies the beginning and ending character position offsets for the misspelled words relative to the

7    beginning position address of the potential misspelled word.

8           19.     Claim 17 then recites “means for recording in a look-up table the starting and ending

9    point addresses.” On information and belief, Zoho Docs, Zoho Mail and Zoho Recruit software

10   maintain a look-up table storing the beginning and ending character offsets relative to the beginning

11   position address of the potential misspelled word. The misspelled word is highlighted in yellow or by

12   a red squiggly underline.

13          20.     Claim 17 then recites “means for linking the plurality of discrete pieces to external

14   reference materials by recording in the look-up table, along with the starting and ending point

15   addresses of the plurality of discrete pieces, links to the external reference materials, the external

16   reference materials comprising any of textual, audio, video, and picture information”. On information

17   and belief, Zoho Docs, Zoho Mail and Zoho Recruit software maintain a look-up table storing the

18   beginning and ending character offsets relative to the beginning position address of the potential

19   misspelled word. The misspelled word is highlighted in yellow or by a red squiggly underline.

20          21.     On information and belief, the Zoho Docs, Zoho Mail and Zoho Recruit software

21   systems maintain a spell check dictionary having lexicon of recognized words and phrases. The text

22   in a document editor such as provided by the Zoho Writer application is parsed and cut into discrete

23   character strings including the misspelled words as explained above. The look up table also stores a

24   link to the correctly spelled replacement word in the spell check dictionary. Therefore, the systems

25   use the link to the spell check dictionary to access, retrieve and display content therefrom for any

26   given misspelled word. The spell check feature thereby links a misspelled word in a document file to

27   the suggested spellings for that word from the corresponding language spell check dictionary.

28          22.     Claim 17 then recites “means for selecting a discrete portion of an image of the source


                                                          8
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
           Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 9 of 18




1    material”. On information and belief, Zoho Docs, Zoho Mail and Zoho Recruit software, through an

2    interface, offer the user the option to click on the yellow highlighted or red squiggled misspelled

3    word on the opened document editor such as provided by the Zoho Writer application. On

4    information and belief, the identified input location is then converted by the software to the character

5    position address.

6           23.      Claim 17 then recites “means for determining a display address of the selected discrete

7    portion”. On information and belief, the interface offers the user the option to click on the yellow

8    highlighted or red squiggled word on the opened document editor such as provided by the Zoho

9    Writer application. On information and belief, software instructions identify the horizontal and

10   vertical coordinates of the display location where the user’s input was received so that it can

11   determine the corresponding document position of the user’s input. On information and belief, these

12   instructions include the use of a user interface and pointing device programmed to perform this

13   function.

14          24.      Claim 17 then recites “means for converting the display address of the selected

15   discrete portion to an offset value from the beginning position address.” On information and belief,

16   software instructions identify the character position offset value from the beginning position address

17   corresponding to the horizontal and vertical coordinates of the display location where the user’s input

18   was received.

19          25.      Claim 17 then recites “means for comparing the offset value with the starting and

20   ending point addresses recorded in the look-up table to identify one of the plurality of discrete

21   pieces.” On information and belief, as explained above, Zoho Docs, Zoho Mail and Zoho Recruit

22   software instructions can identify the character position offset value from the beginning position

23   address corresponding to the horizontal and vertical coordinates of the display location where the

24   user’s input was received. The software determines if the identified character position is present in the

25   look-up table and if present, identifying the corresponding entry.

26          26.      Claim 17 then recites “means for selecting one of the external reference materials

27   corresponding to the identified one of the plurality of discrete pieces.” On information and belief,

28   Zoho Docs, Zoho Mail and Zoho Recruit software through, among other applications and features


                                                         9
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 10 of 18




1    such as the Zoho Writer application offer a document editor which is programmed to resolve the

2    pointer for the corresponding entry to identify one or more corresponding character strings from a

3    spell check dictionary for that entry’s character string. On information and belief, for example, Zoho

4    Docs include a set of software instructions that retrieves and temporarily stores in a buffer the

5    identified lexicon words from the spell check dictionary for that character string.

6              27.   Claim 17 then recites “means for displaying on a computer the selected one of the one

7    of the external reference materials.” On information and belief, as explained above, software

8    instructions identify the character position offset value from the beginning position address

9    corresponding to the horizontal and vertical coordinates of the display location where the user’s input

10   was received. The identified correctly spelled lexicon words present in the look-up table are retrieved

11   and temporarily stored in a buffer from the spell check dictionary for that character string. The

12   character string is passed from the buffer to the document editor to display them on a display as

13   suggested corrections for that character string.

14             28.   Claim 18 depends from independent claim 17, and covers “The system of claim 17,

15   wherein the means for linking links the plurality of discrete pieces to external reference materials on a

16   word-by-word or phrase-by-phrase basis.” On information and belief, Zoho Docs, Zoho Mail and

17   Zoho Recruit software maintain an entry in the look-up table having a corresponding pointer which

18   links that entry to the specific suggested correct spellings for that entry’s corresponding character

19   string. In other words, each misspelled word whose position is recorded in the look-up table is linked

20   to spelling suggestions for that particular word.

21             29.   The Accused Products infringe at least claims 17, 18, 62, 101 and 146 of the ‘633

22   patent.

23             30.   In violation of 35 U.S.C. § 271, Counter-Defendants have directly infringed the ‘633

24   patent.

25             31.   On information and belief, Counter-Defendants have had knowledge of infringement

26   of the ‘633 patent by at least on or about October 6, 2015.

27             32.   Counter-Defendants have infringed at least claims 17, 18, 62, 101 and 146 of the ‘633

28   patent by making, using, importing, offering for sale, and/or selling the Accused Products without


                                                         10
               DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
                 FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 11 of 18




1    authority in the United States. As a direct and proximate result of their direct and indirect

2    infringement of the ‘633 patent, Counterclaimant has been and continues to be damaged.

3           33.       By engaging in the conduct described herein, Counter-Defendants have injured Sentius

4    and are thus liable for infringement of the ‘633 patent, pursuant to 35 U.S.C. § 271.

5           34.       Counter-Defendants are also directly responsible for any infringing acts of its users,

6    because they direct and/or control the user’s performance of those actions. On information and belief,

7    Counter-Defendants make the benefits of their spell check functionality conditioned on the user’s

8    performance of any steps that involve the user and establish the manner or timing of that performance

9    through their design of the accused product’s operation.

10          35.       Counter-Defendants have also contributed to and induced the infringement of the ‘633

11   patent by providing access to the Accused Products and Accused System to its users and by aiding

12   and encouraging the use of the accused functionality knowing the same to be an infringement of the

13   ‘633 patent.

14          36.       Counter-Defendants have committed these acts of infringement without license or

15   authorization.

16          37.       As a result of Counter-Defendants’ infringement of the ‘633 patent, Sentius has

17   suffered monetary damages and is entitled to a monetary judgment in an amount adequate to

18   compensate for their past infringement, together with interests and costs.

19          38.       Sentius and/or its predecessors-in-interest have satisfied all statutory obligations

20   required to collect pre-filing damages for the full period allowed by law, including, but not limited to,

21   35 U.S.C. § 287.

22                                                 COUNT TWO

23                                 INFRINGEMENT OF THE ‘985 PATENT

24          39.       On March 2, 2010, the United States Patent and Trademark Office duly and legally

25   issued the ‘985 Patent, entitled “Automated Creation and Delivery of Database Content” (the “’985

26   Patent”). A true and correct copy of the ‘985 Patent is attached hereto as Exhibit B.

27          40.       Sentius is the owner of the ‘985 patent, having received all right, title and interest in

28   and to the ‘985 Patent from the previous assignee of record. Sentius possesses all substantive rights in


                                                           11
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 12 of 18




1    and to the patent, including the sole and exclusive right to prosecute this action and enforce the ‘985

2    Patent against infringers, and to collect damages for all relevant times.

3           41.     Counter-Defendants have infringed at least Claims 1 and 11 of the ‘985 Patent by the

4    manufacture, use, sale, importation, and/or offer for sale of a system that comprises Zoho servers, a

5    Zoho master dictionary database, syndicated versions of that master dictionary database in the form

6    of spell check dictionaries, and Zoho Mail, Zoho Recruit and Zoho Docs software including

7    applications such as Zoho Writer in the manner described herein. Counter-Defendants Zoho India and

8    Zoho California are liable for their infringement of the ‘985 Patent pursuant to 35 U.S.C. § 271.

9           42.     For example, Claim 1 recites “syndicating one or more data objects associated with a

10   term database to one or more remote computers, wherein the one or more data objects contain data

11   associated with one or more terms.” On information and belief, the Zoho system includes a master

12   spell check database and Zoho Docs, Zoho Mail, and Zoho Recruit programs contain a spell check

13   feature that uses spell check dictionary files containing data objects that include lexicon words and

14   logic that associates the lexicon words with character strings that are not in the lexicon. The spell

15   check dictionary is syndicated as a data object reflecting the latest content of term database for “hot”

16   use by these programs.

17          43.     Claim 1 also recites “parsing one or more documents to identify at least one term

18   based on at least one rule.” On information and belief, the programs contain a spell check feature that

19   includes a set of software instructions (“a parsing engine”) that parse a document using one or more

20   grammar/parsing rules to identify the character strings and the starting and ending offset positions of

21   the words contained therein. The parsing engine passes each of the parsed character strings to the

22   spell check engine, which compares each received character string with the lexicon of known words

23   in the spell check dictionary for that word or document’s language. If the spell check engine

24   determines that the character string does not match the character string of any lexicon word, the spell

25   check functionality identifies it as a potentially misspelled word and renders a yellow highlight or a

26   red-squiggly underline beneath the misspelled word.

27          44.     Claim 1 recites “identifying content for the at least one term.” On information and

28   belief, the spell check dictionary in the Zoho programs include suggested spellings (i.e., character


                                                         12
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 13 of 18




1    strings in the lexicon) that have been identified for various input character strings (e.g., “the” for

2    “th”). Moreover, when a user indicates that he or she desires to see the suggested spellings for a given

3    misspelled word, such as by right clicking on the word, the accused spell check functionality

4    determines the character string of the user indicated word and passes that character string to identify

5    character strings in the lexicon of the spell check dictionary as suggested replacements for the

6    character string of the user indicated word.

7           44.       Claim 1 recites “associating the at least one term with the identified content.” On

8    information and belief, the Zoho programs associate the character string of a word identified as

9    misspelled to the character string(s) of one or more suggested spellings in at least two ways. First, the

10   character string is linked to the suggested spellings (alternative character strings) for that particular

11   character string from the spell check dictionary. Second, the accused spell check system accesses,

12   retrieves and displays the suggested spellings in a pop-up window next to the misspelled word,

13   thereby associating the identified spellings for the word with the misspelled word.

14           45.      Clam 1 then recites “wherein the one or more data objects associated with the term

15    database provide a representation of at least a portion of the term database at the one or more remote

16    computers and are used to link the identified content with the at least one term.” On information and

17    belief, the spell check dictionary used by the Zoho programs is a data representation of the lexicon

18    maintained in the term database for the given dictionary’s language and is used to link misspelled

19    words in a document to their suggested spellings.

20          46.       With regard to claim 11, the accused Zoho system includes a system of servers that

21   run the accused Products using distributed data objects in the form of spell check dictionaries that

22   represent the content of master spell check databases.

23          47.       Also with regard to claim 11, on information and belief, the accused Zoho system

24   incorporates a parser that identifies words in a document based upon rules (such as whether there is

25   white space ahead of and behind the character string or whether it matches a character string in the

26   lexicon of the spell check dictionary) and a spell check module that identifies misspelled words in the

27   document based upon other rules (such as whether the character string of the word does not match a

28   word in the lexicon of the spell check dictionary) thereby constituting a system that includes “a term


                                                          13
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 14 of 18




1    module for parsing one or more documents to identify at least one term based on at least one rule.”

2           48.     Also with regard to claim 11, on information and belief, the accused Zoho system

3    incorporates logic having one or more words that may be identified as suggested corrections for a

4    given character string (if any) and thereby includes “a processing module for identifying content for

5    the at least one term.”

6            49.     Also with regard to claim 11, on information and belief, the accused Zoho system

7    incorporates a master spell check database that stores the identified spelling suggests associated with

8    given character strings which constitutes “a term database for storing the identified content in

9    association with the at least one term.”

10           50.     Also with regard to claim 11, on information and belief, the accused Zoho system

11   includes one or more spell check dictionaries that are transmitted to several spell check servers that

12   are queried by computers running the Accused Products and the dictionaries are used by such

13   Accused Products to link misspelled words in a document to the suggested spelling corrections

14   (substitute character strings) associated therewith identified in the spell check dictionary so they may

15   be displayed thereby meeting the requirement of “wherein one or more data objects associated with

16   the term database are syndicated to one or more remote computers for providing a representation of

17   at least a portion of the term database at the one or more remote computers and for linking the

18   identified content with the at least one term, wherein the one or more data objects contain data

19   associated with one or more terms.”

20          51.      On information and belief, the aforementioned accused Zoho system infringes at least

21   Claims 1 and 11 the ‘985 Patent.

22          52.      In violation of 35 U.S.C. § 271, Counter-Defendants are now, and have been, directly

23   infringing the ‘985 Patent.

24          53.     On information and belief, Counter-Defendants have had knowledge of infringement

25   of the ‘985 Patent by at least on or about August 20, 2018.

26          54.     Counter-Defendants have infringed at least claims 1 and 11 of the ’985 patent by

27   making, using, importing, offering for sale, and/or selling the Accused Products without authority in

28   the United States, and will continue to do so unless enjoined by this Court. As a direct and proximate


                                                        14
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 15 of 18




1    result of their direct and indirect infringement of the ’985 patent, Counterclaimant has been and

2    continues to be damaged.

3           55.       By engaging in the conduct described herein, Counter-Defendants have injured Sentius

4    and are thus liable for infringement of the ’985 patent, pursuant to 35 U.S.C. § 271.

5           56.       Counter-Defendants are also directly responsible for any infringing acts of its users,

6    because they direct and/or control the user’s performance of those actions. On information and belief,

7    Counter-Defendants make the benefits of their spell check functionality conditioned on the user’s

8    performance of any steps that involve the user and establishes the manner or timing of that

9    performance through their design of the accused product’s operation.

10          57.       Counter-Defendants have also contributed to and induced the infringement of the ‘985

11   patent by providing access to the Accused Products and Accused System to its users and by aiding

12   and encouraging the use of the accused functionality knowing the same to be an infringement of the

13   ‘985 patent.

14
15          58.       Counter-Defendants have committed these acts of infringement without license or

16   authorization.

17          59.       As a result of Counter-Defendants’ infringement of the ’985 patent, Sentius has

18   suffered monetary damages and is entitled to a monetary judgment in an amount adequate to

19   compensate for their past infringement, together with interests and costs.

20          60.       Sentius and/or its predecessors-in-interest have satisfied all statutory obligations

21   required to collect pre-filing damages for the full period allowed by law, including, but not limited to,

22   35 U.S.C. § 287.

23                                            PRAYER FOR RELIEF

24          WHEREFORE, having answered the First Amended Complaint and plead counterclaims,

25   Sentius respectfully prays for judgment as follows:

26          a.        That the Court enter Judgment in favor of Defendant and against Plaintiff on all of

27   Plaintiff’s claims in the First Amended Complaint;

28

                                                          15
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 16 of 18




1           b.      That Plaintiff and Counter-Defendants be adjudged to have directly and indirectly

2    infringed the ‘633 Patent and the ‘985 Patent either literally or under the doctrine of equivalents;

3           c..     That Counter- Defendants , their officers, directors, agents, servants, employees,

4    attorneys, affiliates, divisions, branches, parents, and those persons in active concert or participation

5    with any of them, be permanently restrained and enjoined from infringing the ’985 patent;

6           d.      An award of damages to Sentius pursuant to 35 U.S.C. §284 sufficient to compensate

7    Sentius for the Counter-Defendants’past infringement of the patents-in-suit including compensatory

8    damages;

9           e.      An assessment of pre-judgment and post-judgment interest and costs in favor of

10   Sentius and against Counter -Defendants, together with an award of such interest and costs, in

11   accordance with 35 U.S.C. §284; and

12          e.      That Sentius have such other and further relief as this Court may deem just and proper,

13   including enhanced damages.

14
15   Dated: May 15, 2019                                   Respectfully submitted,

16                                                         CARR & FERRELL LLP

17
                                                           By      /s/ Robert J. Yorio
18
                                                                   ROBERT J. YORIO
19
                                                           Attorneys for Defendant and Counterclaimant
20                                                         SENTIUS INTERNATIONAL, LLC
21
22
23
24
25
26
27
28

                                                         16
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
         Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 17 of 18




1                                     DEMAND FOR JURY TRIAL

2          Sentius hereby demands a jury trial of all issues which are triable to a jury.

3
4    Dated: May 15, 2019                                 Respectfully submitted,

5                                                        CARR & FERRELL LLP

6
                                                         By      /s/ Robert J. Yorio
7
                                                                 ROBERT J. YORIO
8
                                                         Attorneys for Defendant and Counterclaimant
9                                                        SENTIUS INTERNATIONAL, LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       17
            DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
              FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
          Case 4:19-cv-00001-YGR Document 29 Filed 05/15/19 Page 18 of 18




1                                     CERTIFICATE OF SERVICE

2           The undersigned hereby certifies that a true and correct copy of the above and foregoing

3    document has been served on May 15, 2019 to all counsel of record who are deemed to have

4    consented to electronic service via the Court’s CM/ECF system per Civ. L.R. 5-1(h)(1). Any other

5    counsel of record will be served by U.S. Mail or hand delivery.

6
                                                         By    /s/ Robert J. Yorio
7                                                             ROBERT J. YORIO
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       18
             DEFENDANT SENTIUS INTERNATIONAL LLC’S ANSWER TO FIRST AMENDED COMPLAINT
               FOR DECLARATORY JUDGMENT AND COUNTERCLAIMS; DEMAND FOR JURY TRIAL
